     Case 3:18-cv-02031-DMS-MSB Document 7 Filed 11/14/18 PageID.26 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     DAWAN BROWN                             Case No. 3:18-cv-02031 DMS (MSB)
11
                        Plaintiff,           ORDER GRANTING JOINT MOTION
12
                                             TO SUBSTITUTE PARTY
13                v.
14
     SWC GROUP, LP
15
                        Defendant.
16
17
18
19         Upon consideration of the parties’ Joint Motion to Substitute Southwest Credit

20   Systems LP as the defendant in place of SWC Group LP it is hereby ORDERED that the
21   Joint Motion is GRANTED. Southwest Credit Systems LP is substituted as the Defendant
22   in this action and SWC Group LP is dismissed from this matter.
23         IT IS SO ORDERED.
24   Dated: November 14, 2018

25
26
27
28

                                                1
